Case 1-18-44081-nhIl Doc 70 Filed 06/27/19

John L. Scott

REED SMITH LLP

599 Lexington Avenue

New York, New York 10022
Telephone: (212) 251-5400
Fax: (212) 521-5450
jlscott@reedsmith.com

Co-Counsel for Creditor HSBC Bank USA,
National Association as Trustee for Wells Fargo
Asset Securities Corporation, Mortgage Pass-
Through Certificates Series 2006-AR10

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
wane ne _e -X

 

Mohammed M. Haque,

Debtor.
x

 

Entered 06/27/19 15:00:24

Chapter 13
Case No. 18-4408 1-nhl

NOTICE OF MOTION OF WELLS FARGO’S MOTION
FOR RECONSIDERATION AND/OR RELIEF FROM THE
JUNE 17, 2019 ORDER AND FOR A STAY OF THAT ORDER
PENDING A DECISION ON THIS MOTION

PLEASE TAKE NOTICE that HSBC Bank USA, National Association as Trustee for
Wells Fargo Asset Securities Corporation, Mortgage Pass-Through Certificates Series 2006-
ARI10 (“Wells Fargo”), by and though its Counsel Reed Smith LLP, will move before the
Honorable Nancy H. Lord, United States Bankruptcy Judge, Courtroom 3577, United States
Bankruptcy Court for the Eastern District of New York, Conrad B. Duberstein Courthouse, 271-C
Cadman Plaza East, Brooklyn, NY 11201-1800 on July 16, 2019 at 2:30 p.m., or as soon
thereafter as the matter may be heard, for reconsideration of the Order for Document Production,
entered on June 17, 2019 (the “June 17 Order’) [Doc. No. 65], or, alternatively, modification of
the June 17 Order significantly to: (i) limit the scope; (ii) eliminate the requirement to provide
sworn testimony from senior executives; and (iii) extend the July 1, 2019 document production

date to forty-five days from the date the Court rules on this motion, and in the interim stay the

June 17 Order, pending a decision on this motion.
Case 1-18-44081-nhl Doc 70 Filed 06/27/19 Entered 06/27/19 15:00:24

PLEASE TAKE FURTHER NOTICE that in support of the instant motion, Wells
Fargo shall rely upon the Memorandum of Law in Support of Motion.

PLEASE TAKE FURTHER NOTICE, that objections to the relief requested in the
instant motion, if any, must be in writing, conform with the Bankruptcy Code and Rules, state with
particularity the grounds therefor and be filed with the Court, with a courtesy copy to the
Chambers of the Honorable Nancy Hershey Lord, United States Bankruptcy Judge for the Eastern
District of New York, and served upon, so as to be received by, Reed Smith LLP, 599 Lexington
Avenue, New York, NY 10022, Attn: John L. Scott, Esq., the attorneys for Wells Fargo, no later
than July 9, 2019, at 4:00 P.M. as follows: (a) (i) through the Bankruptcy Court's electronic filing
system, which may be accessed through the internet at the Bankruptcy Court's website at
www.nyeb.uscourts.gov; and (ii) in portable document format (PDF) using Adobe Exchange
Software for conversion; or (b) if a party is unavailable to file electronically, such party shall
submit the objection in PDF format on a diskette in an envelope with the case name, case number,
type and title of document, document number to which the objection refers and the file name on
the outside of the envelope.

PLEASE TAKE FURTHER NOTICE, that the hearing to consider the instant motion
may be adjourned without further notice other than by announcement of such adjournment in open
Court.

PLEASE TAKE FURTHER NOTICE, that if no objections with respect to the instant

motion are timely filed and served, the Court may decide that you do not oppose the motion and

an Order may be entered with no further notice or opportunity to be heard offered to any party.
Dated:

Case 1-18-44081-nhl Doc 70 Filed 06/27/19 Entered 06/27/19 15:00:24

New York, New York
June 27, 2019

By:

REED SMITH LLP

Chen 0 Natt

John L. Scott ILScott@reedsmith.com)
599 Lexington Avenue

New York, NY 10022

Telephone: (212) 521-5400

Fax: (212) 521-5450

Co-Counsel for Creditor HSBC Bank USA,
National Association as Trustee for Wells Fargo
Asset Securities Corporation, Mortgage Pass-
Through Certificates Series 2006-AR10
